DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 17, 2021 has been entered.
Formal Matters
	Applicant’s amendments and arguments filed on June 17, 2021 are acknowledged and have been fully considered due to the entered request for continued examination. Claims 1-17 and 19-21 are pending. Claims 1-14, 16-17, and 19-21 are under consideration in the instant office action.  Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claims. Claim 18 is canceled. Claim 21 is newly added. Applicant’s claim amendments and arguments necessitated a new ground of rejections such as under 35 USC 103 as set forth below.
Withdrawn Objections/Rejections
Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.
New Objection
20 is objected to because of the following informalities:  The phrase “the pH of” is written redundantly.  Appropriate correction is required.
New Rejection-Necessitated by Amendments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 1-14, 16-17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa et al. (EP3228300, previously cited) and Rose (WO 2014/068101, newly cited).

Applicants’ claims
Applicants claims process for semi-permanent straightening and permanent shaping hair.
Determination of the Scope and Content of the Prior Art
(MPEP 2141.01)
Furukawa et al. teach An agent for hair deforming treatment comprising the following components (A), (B) and (C), wherein the molar ratio of the content of the component (B) to the content of the component (A), (B)/(A), is 0.2 or more and 5 or less: (A) glyoxylic acid, or a hydrate or a salt thereof, (B) resorcin, and (C) water (see claim 1). In order to adjust the pH of the agent for hair deforming treatment to be in the above described range, a pH adjuster can be used, as appropriate. Examples of the pH adjuster as an alkali agent that can be used include: ammonia or a salt thereof; alkanolamine such as monoethanolamine, isopropanolamine, 2-amino-2-methylpropanol or 2-aminobutanol, or a salt thereof; alkanediamine such as 1,3-propanediamine, or a salt thereof; carbonates such as guanidine carbonate, sodium carbonate, potassium carbonate, sodium hydrogen carbonate, or potassium hydrogen carbonate; and malic acid, can be used (see paragraph 0058). Moreover, preferably, the agent for hair deforming treatment of the present invention substantially does not comprise a hair reducing agent. The present invention is characterized in that it makes possible to deform hair, not depending on the cleavage of the S-S bond of proteins in hair. Thus, the present invention is a technology completely different from a permanent wave agent for deforming hair by cleaving the S-S bond of proteins in hair, using a reducing agent. Examples of the hair reducing agent include thioglycolic acid, dithioglycolic acid, cysteine, acetylcysteine, thiol such as butyrolactonethiol, hydrogen sulfite, and a salt thereof (paragraph 0077). The utilization of EDTA is exemplified on paragarph 0191).
Ascertainment of the Difference Between Scope of the Prior Art and the Claims 
(MPEP 2141.02)
 Furukawa et al. do not teach the incorporation of one or more oxidizing agents present at total concentration of 1% to 20% by weight calculated to a total weight of the composition C. These deficiencies are cured by the teachings of Rose.
Rose teaches a method for bleaching and semipermanent straightening of the hair in two steps, which are carried out one after another, e.g., in a single salon visit. For this purpose, the method of the present invention uses a first composition (bleaching composition) comprising least one oxidizing agent and at least one alkalizing agent, and a second composition (straightening composition) comprising at least one carboxylic acid of the Formula (I) : R-CO-
(a) application of an aqueous first composition (bleaching composition) comprising at least one oxidizing agent and at least one alkalizing agent onto the hair,
(b) leaving the composition on the hair for 5 to 45 minutes, rinsing off the composition and optionally shampooing the hair,
(c) optionally drying the hair
(d) application of a second composition (straightening
composition) having a pH of 4 or lower and comprising at least one carboxylic acid of the formula (I) and/or a hydrate thereof and/or a salt thereof onto the hair:
R-CO-COOH Formula (I) wherein R is selected from hydrogen, COOH, CN, optionally substituted Ci-Ci0 alkyl, optionally substituted C2-C10 alkenyl, optionally substituted C2-C10 alkynyl, optionally substituted C3-C10 cycloalkyl, optionally substituted C6-Ci0 aryl or a 5-10-membered, optionally substituted heteroaryl group, wherein the optional substituents of the alkyl group are selected from halogen, hydroxyl , amino and Ci-C4 alkoxy, and the optional substituents of the other groups are
selected from halogen, hydroxyl, amino, Ci-C4 alkyl and Ci-C4 alkoxy ;
(e) leaving the composition on the hair for 1 to 120
minutes ,
(f) drying the hair, (g) optionally rinsing off the hair with water and drying the hair,
(h) treating the hair with an iron having a surface

(i) optionally rinsing off the hair with water and drying the hair, wherein steps (d) to (i) are carried out directly after steps (a) to (c) .
Rose teaches the process according to claim 1, wherein the oxidizing agent is hydrogen peroxide, preferably in an amount in the range of 1 to 20 wt.%, based on the total weight of the bleaching composition (claim 2). The process according to any of the claims 1 to 6 , wherein the carboxylic acid of the formula (I) is glyoxylic acid and/or a hydrate thereof and/or a salt thereof (see claim 7). The process according to any of the claims 1 to 7, wherein the straightening composition comprises the at least one carboxylic acid of Formula (I) and/or a hydrate thereof and/or a salt thereof at a concentration in the range of 0.1 to 40% by weight, calculated on the basis of the total weight of the straightening composition (see claim 8). The process according to any of the claims 1 to 8 , characterized in that the straightening composition has a pH of 0.5 to 3 (see claim 9). The present invention solves this problem by providing a method which achieves a bleaching and straightening of the hair in two steps in immediate succession in a single salon visit and simultaneously protects the hair from damage. For this purpose, the method of the present invention uses a first composition (bleaching composition) comprising least one oxidizing agent and at least one alkalizing agent and a second composition (straightening composition) comprising at least one carboxylic acid of the Formula (I) . The hair is treated with the said compositions successively, so that the straightening treatment is performed directly after the bleaching treatment (page 7, lines 14-26). For increasing the bleaching effect, however, the first component preferably contains a further oxidizing agent in solid form. As examples for the oxidizing agent, persulfates such as sodium, potassium and ammonium persulfate, earth alkali peroxides such as magnesium peroxide, melamine peroxide or 

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP 2142-2143)
It would have been prima facie obvious to a person of ordinary skill in the art at the time the present invention was filed to modify the teachings of Furukawa et al. by incorporating oxidizing agents and their amounts as recited because Rose teaches a method for bleaching and semipermanent straightening of the hair in two steps, which are carried out one after another, e.g., in a single salon visit. For this purpose, the method of the present invention uses a first composition (bleaching composition) comprising least one oxidizing agent and at least one alkalizing agent, and a second composition (straightening composition) comprising at least one carboxylic acid of the Formula (I) : R-CO-COOH. The hair is treated with the said compositions successively, so that the straightening treatment is performed directly after the bleaching treatment (see abstract). Rose teaches in claim 1 process for bleaching and straightening the hair, which comprises the following steps performed in this order:
(a) application of an aqueous first composition (bleaching composition) comprising at least one oxidizing agent and at least one alkalizing agent onto the hair,
(b) leaving the composition on the hair for 5 to 45 minutes, rinsing off the composition and optionally shampooing the hair,
(c) optionally drying the hair

composition) having a pH of 4 or lower and comprising at least one carboxylic acid of the formula (I) and/or a hydrate thereof and/or a salt thereof onto the hair:
R-CO-COOH Formula (I) wherein R is selected from hydrogen, COOH, CN, optionally substituted Ci-Ci0 alkyl, optionally substituted C2-C10 alkenyl, optionally substituted C2-C10 alkynyl, optionally substituted C3-C10 cycloalkyl, optionally substituted C6-Ci0 aryl or a 5-10-membered, optionally substituted heteroaryl group, wherein the optional substituents of the alkyl group are selected from halogen, hydroxyl , amino and Ci-C4 alkoxy, and the optional substituents of the other groups are
selected from halogen, hydroxyl, amino, Ci-C4 alkyl and Ci-C4 alkoxy ;
(e) leaving the composition on the hair for 1 to 120
minutes ,
(f) drying the hair, (g) optionally rinsing off the hair with water and drying the hair,
(h) treating the hair with an iron having a surface
temperature of 130 to 250°C, preferably 180 ± 50°C,
(i) optionally rinsing off the hair with water and drying the hair, wherein steps (d) to (i) are carried out directly after steps (a) to (c) .
Rose teaches the process according to claim 1, wherein the oxidizing agent is hydrogen peroxide, preferably in an amount in the range of 1 to 20 wt.%, based on the total weight of the bleaching composition (claim 2). The process according to any of the claims 1 to 6 , wherein the carboxylic acid of the formula (I) is glyoxylic acid and/or a hydrate thereof and/or a salt thereof (see claim 7). The process according to any of the claims 1 to 7, wherein the straightening composition comprises the at least one carboxylic acid of Formula (I) and/or a The process according to any of the claims 1 to 8 , characterized in that the straightening composition has a pH of 0.5 to 3 (see claim 9). One of ordinary skill in the art would have been motivated to incorporate oxidizing agent in amounts as recited because Rose teach the present invention solves this problem by providing a method which achieves a bleaching and straightening of the hair in two steps in immediate succession in a single salon visit and simultaneously protects the hair from damage. For this purpose, the method of the present invention uses a first composition (bleaching composition) comprising least one oxidizing agent and at least one alkalizing agent and a second composition (straightening composition) comprising at least one carboxylic acid of the Formula (I). The hair is treated with the said compositions successively, so that the straightening treatment is performed directly after the bleaching treatment (page 7, lines 14-26). For increasing the bleaching effect, however, the first component preferably contains a further oxidizing agent in solid form. As examples for the oxidizing agent, persulfates such as sodium, potassium and ammonium persulfate, earth alkali peroxides such as magnesium peroxide, melamine peroxide or urea peroxide or phthalimide peroxyhexanoic acid, and mixtures thereof may be mentioned. The proportion of the oxidizing agent in the first component is at least 5 wt.%, preferably in the range of 20 to 80 wt.%, more preferably 25 to 70 wt.% and yet more preferably 30 to 60 wt.%, based on the total weight of the composition (page 10, lines 6-12). In the case where the claimed range of amounts of ingredients "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). Furthermore, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are teach in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). An ordinary skilled artisan would have had a reasonable chance of success in combining the teachings of Furukawa et al. and Rose because both reference teach hair straightening compositions. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867.  The examiner can normally be reached on 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/TIGABU KASSA/
Primary Examiner, Art Unit 1619